DECISION ON REHEARING
Jackson, Judge.
The decision in this appeal was rendered April 8, 1952, and the copies thereof were forwarded to counsel for the parties. On May 26, 1952, a petition for rehearing was filed by counsel for appellee. Counsel for the Government filed an opposition to the petition on June 4, 1952. Thereafter, on June 24, 1952, the court, having duly considered the matter, granted the petition and ordered oral arguments thereon which were made October 7, 1952.
In the petition it was suggested that the court had misapprehended the measure of evidence produced in support of the "finding of fact" made by the Division of the United States Customs Court sitting in reappraisem ent.
It was further suggested that this court had weighed the evidence instead of, as is required by law, examining it to determine whether there was any substantial evidence to support the “finding of fact” of the lower court.
It was also suggested that in examining the record, this court overlooked vital parts thereof, although they had been referred to in the brief filed on behalf of appellee.
A reading of the opinion will clearly demonstrate that the court fully realized that the appeal was in a reappraisement proceeding and that its sole function in such a case is to determine "whether *66substantial evidence exists to support the judgment of the appellate division.”
There is nothing in the opinion that would even faintly indicate that the court had weighed the evidence rather than followed the law with respect to the existence of substantial evidence and we find nothing in the opinion or the record wherein it could properly be inferred that the court had overlooked any “vital part” of the latter.
It may be noted that in the opinion there appear pertinent parts of Article 790 of the Customs Regulations of 1937 prescribing the administration of the Antidumping Act of 1921; a lengthy quotation from the opinion of the single judge of the United States Customs Court who tried the case and who ruled in favor of the Government; the names of all of the witnesses who appeared on behalf of appellee and short statements of their testimony; and also some of the testimony given by the single witness for the Government who had been the Examiner of Matches from 1929 to 1930.
In view of the record, it was held by this court that the importer had failed to adduce any substantial evidence to rebut the presumption of correctness that the customs officials had properly discharged their duty.
As a matter of emphasis, we deem it proper to call attention to some of the provisions of the hereinbefore mentioned article of the customs regulations, not quoted in the opinion, as follows:
* * * * * * *
(b) When the appraiser has reason to believe or suspect that merchandise is imported in violation of the antidumping act, he shall immediately request the importer thereof or his authorized agent to appear before him in order that he may obtain whatever information the importer or his agent may have relative to the matter.
(c) Upon the appearance of the importer or his agent, he shall be questioned in order to ascertain—
First. The person by whom or for whose account the merchandise is imported.
Second. The facts necessary to establish whether such person is or is not the exporter within the meaning of section 207.
Third. The nature and amount of each item to be added to or deducted from the basic price in accordance with section 203 or section 204, in order to determine the purchase price or the exporter’s sales price, as the case may be.
Fourth. His knowledge, if any, of the wholesale foreign-market value, the price to countries other than the United States, or the cost of production.
Fifth. The reason for the price differential.
Sixth. The relative wholesale quantities, if the difference in such quantities is claimed in whole or in part as the reason for the price differential.
It is quite evident, as may be noted from the former opinion, that tbe appraiser had reason to believe or suspect that the merchandise was imported in violation of the Antidumping Act. It is also clear that the appraiser required the importer to file affidavits. Otherwise we can perceive no reason why they were filed. That clearly indicates *67that under subparagraph (e), set out in the opinion, the appraiser was not satisfied. Such dissatisfaction, in our opinion, could not have arisen unless the importer or his agent had appeared before the appraiser and was questioned in accordance with the provisions of sub-paragraph (c), hereinbefore quoted. In any event, the filing of the affidavits would so indicate and it has not been shown by evidence, direct or indirect, that the appraiser did not properly conform to the regulation.
After a careful review of the record and the contentions made on behalf of appellee in connection with the petition for rehearing, we find no reason to disturb our original decision and it is reaffirmed.